Conclusion of a Partnership and Cooperation Agreement between the EC and the Republic of Tajikistan (debate)
The next item is the joint debate on
the Council and Commission statements on the conclusion of a Partnership and Cooperation Agreement between the EC and the Republic of Tajikistan and
the recommendation by Alojz Peterle, on behalf of the Committee on Foreign Affairs, on the proposal for a Council and Commission decision on the conclusion of a Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Tajikistan, of the other part
(12475/2004 - 11803/2004 - C6-0118/2005 -.
Madam President, honourable Members, Commissioner, Mr Peterle, I am pleased to have the opportunity this afternoon to discuss the EU's links with Tajikistan and, in particular, the importance we place on laying a new foundation for our relations with the country by entering into a Partnership and Cooperation Agreement.
I know that Parliament has a strong interest in this issue. As far back as February 2008, in your resolution on an EU strategy for Central Asia, you called on the Member States to ratify the Partnership and Cooperation Agreement quickly - thereby confirming Parliament's intention to approve the agreement within the near future.
Now the Agreement has been ratified and there is a strong desire to move on with the remaining steps as quickly as possible, so that the Partnership and Cooperation Agreement can enter into force as soon as possible, hopefully before the end of the year. If so, it would send a clear signal that we are opening a new chapter in our relations between the European Union and Tajikistan.
Tajikistan is an important part of our overall strategy for Central Asia. This hardly accessible country is one of the poorest in the world. It has a poorly maintained border with Afghanistan, making it a major route for drug smuggling and a way into the region for radical Islamists. Consequently, we have a great interest in supporting Tajikistan, both for its own sake and in order to solve our common problems. We are already doing this through a number of contacts. The Swedish Presidency sent a high level group to the region in July, and a ministerial conference with Central Asia was held in Brussels yesterday.
However, Tajikistan is one of very few countries on the EU's eastern border with which we have not yet concluded an overall agreement since the Cold War ended. If we seriously want to get to grips with the issues that I mentioned, we need to create a suitable framework for our future relations. The arrangements for political dialogue and practical cooperation with Tajikistan must be improved so as to better reflect the shared challenges faced by the region. A Partnership and Cooperation Agreement would provide us with a more structured way of discussing matters in which we have a shared interest: human rights, the rule of law, the drugs trade and organised crime, as well as terrorism and religious organisation.
At the same time, we need to make progress on issues relating to democracy, good social management and human rights in the region. We are well aware that this is no easy task. I therefore very much welcome the structured dialogue with Tajikistan on human rights that is providing an opportunity to conduct a proper discussion. The second round of this dialogue will take place in Dushanbe on 23 September.
We must continue to encourage Tajikistan to introduce a programme of reforms. Developments are often very worrying. We would like to see a more democratic approach within the country as regards freedom of organisation, religious freedom, freedom of the media and the development of civil society. We must do our utmost to convince Tajikistan that the rule of law must be observed in the fight against illegal activities, the drugs trade and terrorism. We must emphasise that human rights and basic freedoms must be respected as a way of preventing ethnic or cultural conflicts.
We are also very worried about the extensive corruption that is to be found in the country. It is hindering not only development in Tajikistan, but also effective contributions from donors. We should use every channel available to appeal to the Tajik authorities to tackle this problem as quickly as possible. We cannot ignore the fact that all the transit routes for the drugs trade - or a great many at least - pass through Tajikistan. The country is vulnerable to radical movements and international organised crime. We must increase our support for Tajikistan in order to counter this activity while, at the same time, providing alternative sources of income. This strategy accords well with our commitment in Afghanistan and our work on stabilising that country. We welcome Tajikistan's interest in cooperation and support its efforts.
Tajikistan has demonstrated an open, constructive attitude to discussions on our shared challenges. That is positive. This dialogue is an important element of our support for Tajikistan in its work on promoting cooperation with its neighbours and finding solutions to urgent, complex regional problems such as climate change, water and border controls. In view of the fact that we have a strong interest in dealing with many of these problems more effectively and efficiently, I welcome the opportunity to create a new basis for our relations with Tajikistan. The Partnership and Cooperation Agreement provides us with a framework within which we can develop our bilateral relations further and thereby contribute to the overall goals of our strategy for the whole of Central Asia. I therefore call on this Parliament to vote in favour of the Agreement, so that it can enter into force as soon as possible.
Member of the Commission. - Madam President, firstly I would like to thank Mr Peterle for his excellent report, and also the resolution, which gives a very good analysis of the situation in Tajikistan and makes recommendations which I can support.
Since the EU Strategy for Central Asia was adopted in June 2007, our relationships with all the countries of Central Asia have been deepening to our mutual benefit. The rhythm of contacts between us has gathered pace, and there is now a shared understanding of the benefits of greater cooperation on security matters, border management and controls, education, governance and energy diversification. The strategy is succeeding in forging a new kind of partnership with the five Central Asian republics.
Clearly, though, this overarching strategy is underpinned by individual and differentiated bilateral relations that reflect the varying aspirations and orientations of the countries concerned. As you all know, our cooperation with Tajikistan is currently still governed by the trade and cooperation agreement concluded with the USSR in 1989 and endorsed by Tajikistan in 1994. This agreement does not fully reflect our ambitions under the Central Asia Strategy any more, nor does it serve to support the kind of relationship we now seek with Tajikistan.
Your assent to the new EU-Tajikistan Partnership and Cooperation Agreement, which is before you for debate today, would therefore represent a major step forward, allowing us to widen and deepen our cooperation with this country.
Today's Tajikistan is confronted, as has been said already, by major economic and social challenges. It is important - and in Europeans' own interests - that Tajikistan should succeed in tackling its difficulties. This is a country which shares a nearly 1 500 km border with Afghanistan, and which lies close to the Swat Valley in Pakistan. It is a territory vulnerable to spill-over from these conflict areas and to infiltration by Islamic militants.
Tajikistan is also key to efforts to stem the flow of illegal drugs to Europe from Afghanistan. Greater cooperation with the European Union can therefore play a part in helping to prevent the spread of instability.
A key element in Tajikistan's vulnerabilities is its weak economy. The poorest of the Central Asian republics has been badly hit by a substantial decrease in prices for aluminium and cotton due to the global downturn. This, taken together with a 34% drop in remittances in the first half of 2009, gives rise to concern that poverty levels may be rising, and that a precarious socio-economic situation could provoke social unrest.
I believe that we are now on the right track with Tajikistan, supporting and encouraging indispensable reforms. This has also been the focus of EU Special Representative Morel's frequent visits and of my own visit in spring 2008. There is progress, but clearly more needs to be done. The Government has made it clear that, in addition to greater trade and cooperation, it is willing to implement measures to improve social welfare, health, education, tackle corruption and improve human rights.
It is to be welcomed that President Rahmon has created the post of an ombudsman. The ombudsman will be an important interlocutor for us in the next round of the EU-Tajikistan human rights dialogue that you mentioned, on 23 September. Judiciary reform is still making slow progress, but we hope the recommendations of a recent human rights civil society seminar in Dushanbe will be taken into account by the government, particularly in reform of the legal profession and the new criminal procedure code in Tajikistan.
I am, of course, very well aware of your concerns on democracy and human rights in Tajikistan and I can therefore assure you that the Commission will take these concerns fully into account in our dialogues with this country.
As to the economic reforms, we see progress, for example, on the drafting of a cotton debt resolution mechanism, which hopefully will pave the way for wider agricultural reforms and the implementation of 'Freedom to Farm', crucial to tackling poverty in the country.
The European Parliament's assent to the PCA today will help us to continue to work with Tajikistan on a whole range of political and economic reforms, with a special focus on democracy and human rights, and also to ensure their thorough implementation. The reform effort is already underpinned by a relatively large amount of bilateral assistance from the Commission. Indeed, it is EUR 66 million for the period 2007 to 2010 which will even rise to EUR 70 million over the three years 2011 and 2013.
Our aid will focus on sector support for social protection and health, public finance management reform and technical assistance for private sector development. This process will be supported by our delegation in Dushanbe. It is my intention that, before the end of this year, our regionalised office there should become a fully-fledged delegation to encourage the reform process and facilitate full implementation of the PCA. In particular, I hope it will help us to maintain a thorough assessment of progress in the key areas I have mentioned which we will then measure against clear benchmarks.
The decision to conclude a partnership and cooperation agreement between the European Communities, their Member States and Tajikistan is in line with the European Council Strategy for a New Partnership with Central Asia and Tajikistan's clear will to develop broad cooperation with the European Union, in trade and many other fields.
I am pleased to see that all the Member States have ratified this agreement and hope that we will be able to give our assent to the agreement with Tajikistan, just as we have previously assented to agreements with Kazakhstan, Kyrgyzstan and Uzbekistan. This will mark the end of the Trade and Cooperation Agreement between the European Union and the former Soviet Union.
Acting on the basis of its fundamental values and principles, the European Union expresses with this agreement its strategic interest in cooperation with Tajikistan, which it regards as a very important partner in this part of the world. The EU also wishes to deepen its relations with Tajikistan, thereby contributing to the security, stability and economic progress of this country and the development and consolidation of its democratic institutions, as well as to the protection of human rights and the rule of law.
The more specific objectives of European policy on Tajikistan relate primarily to supporting the struggle against poverty, supporting good governance and reform, as well as to effectively tackling drug trafficking and organised crime. This report takes a critical stance on the state of democracy in this country, expressing concern about corruption and the state of civil society but, at the same time, it calls upon the Tajik Government to tackle the problematic situation in the field of education and training, as soon as possible.
The report also expresses justified concern about violations of human rights, in particular, women's rights, religious freedoms, judicial independence and the conditions governing the work of civil society organisations. That being said, the report also welcomes the commencement of dialogue on human rights, the progress of which is essential for the development of bilateral relations.
This agreement reflects our conviction that Tajikistan has the potential to create a modern, functioning state which is capable of successfully carrying out its regional role, in particular, in fighting the extremism spilling over from Afghanistan and elsewhere in the region. Among other things, the report also reminds us of the importance of energy and water, as these issues concern inter-state relations within Central Asia and require joint tackling.
By way of conclusion, allow me to compliment my colleagues on their constructive collaboration and the Commission on its valuable help. Above all, I would like to thank the Embassy of the Republic of Tajikistan for their cooperation.
I firmly believe that, with this agreement, the European Union will be able to build on and deepen the cooperation which it has had with Tajikistan to date, and I hope that this will be the spirit in which this agreement is implemented in the near future. I warmly recommend that you adopt the agreement with Tajikistan.
I would like to congratulate the rapporteur, Alojz Peterle, on his highly factual and - I would like to stress - very balanced report on the Partnership and Cooperation Agreement between the European Communities and Tajikistan.
Tajikistan has come in for a lot of criticism for its lack of democracy. What we most often disapprove of is the lack of press freedom, religious freedom and corruption. I do not wish to dispute those charges here. However, we do need to take into account the fact that Tajikistan has recently made progress both in combating corruption and improving the human rights situation, as well as various other sensitive areas. In addition, it is a relatively stable country, which is important, considering its strategic location. However this has already been covered today.
As a neighbour of Afghanistan, and the associated problems of the large-scale production and sale of drugs, terrorism and growing extremism, and with another increasingly unstable neighbour, Pakistan, Tajikistan could be a natural ally of the European Union. It is therefore in the EU's interest to continue to support democratic processes in that country and to strengthen its political, economic and social potential.
Let us remember that Tajikistan is the poorest of the former Soviet republics. It was one of just 12 countries that was last year on the UN's list of the countries worst affected by the world food crisis. I am pleased in this respect that the report also mentions the Millennium Development Goals. Let us also remind Tajikistan of these.
The European Union is Tajikistan's primary trading partner. Both sides should make efforts to implement the agreement as fast as possible, thereby supporting the country's development and stabilising its economic situation. Merely criticising what is wrong in Tajikistan will not achieve this. We also need to send out a positive signal that we care about developing contacts with this country and, in my opinion, Mr Peterle's report, along with the entire Parliament, has sent just such a signal.
Madam President, Commissioner, ladies and gentlemen, Tajikistan is a word seldom uttered in this House, and so we - I speak on behalf of the Group of the Alliance of Liberals and Democrats for Europe, and also as a member of the Committee on International Trade and of the Delegation for relations with Central Asia - welcome this agreement. I also welcome this decision to take swift action to promote our representative offices in the region, as the Commissioner mentioned just now.
Moreover, Tajikistan, which is a country that can surprise us but which is often described as an outpost of Europe, is not on the periphery of the world - just as none of the other countries in Central Asia, Afghanistan being the main one, are either. It is in this country that some very important battles are being fought in relation to drugs trafficking, the fight against authoritarianism and fundamentalism, and the establishment of the rule of law and democracy, which are, unfortunately, still very fragile.
With this legislative instrument we will be able to make progress, not only from a trade perspective but, I hope, from a political and cultural perspective too.
Madam President, conditions are far more favourable for embarking on a Partnership and Cooperation Agreement with Tajikistan than, for example, Uzbekistan or Turkmenistan, these latter countries being total dictatorships. Tajikistan, however, is on something of a better path, and this agreement will allow the European Union to have some influence on the situation there. It was agreeable to hear that, in the name of the Council and the Commission, the cooperation pact would focus on human rights and democracy and try to promote the development of the rule of law. It was also excellent to hear that an ombudsman's institution had been established in Tajikistan. In many countries, this is a very important instrument, and the European Union should lend its full support to this new institution.
I would like to raise another point regarding the question of water resources. This region is rich in water resources, and the European Union could help Tajikistan to exploit these resources of theirs rationally and democratically, taking account too of the interests of those countries whose territories lie downstream and which might possibly suffer from the effects of large hydroelectric power stations. Whatever the case, the Group of the Greens/European Free Alliance would like to emphasise the importance of regional cooperation, so that the local economy in Central Asia might recover.
on behalf of the ECR Group. - Madam President, Tajikistan is not blessed with the energy and mineral resources of other countries in Central Asia. However, that is no excuse for marginalising Tajikistan at the expense of its wealthier and larger neighbours.
Central Asia is a region vital to the EU's political and energy security. In terms of strengthening relations with the EU, some countries in the region will progress faster than others. That is inevitable. But we must retain a sense of collective engagement as we continue to improve ties with what was, until quite recently, a diplomatically isolated and largely overlooked region, particularly by the European Union. Favouring some countries in Central Asia over others risks creating a discord and division in the region. In particular, Islamist terrorists in the region have shown a determination to exploit poverty and inadequate governance to radicalise the people and spread their message of hatred.
The Government of Tajikistan has rejected extremism and, with the help of the international community, is seeking now to consolidate its nation's democracy. Tajikistan still bears the scars of a brutal civil war between secular and Jihadi forces that erupted after the collapse of the Soviet Union in the early 1990s. People in Tajikistan have no wish to see the return of bloodshed, which is why they have given courageous support to NATO operations against the Taliban in Afghanistan. The ISAF mission in Afghanistan is vital to Tajikistan's long-term future and its desire to find a security anchor westwards.
It is fair to say that Tajikistan's record in democratisation and human rights is imperfect, but I am convinced that dialogue and engagement on the EU's part will encourage Tajikistan towards positive change. Certainly, that seems to be the European Union's view with regard to Belarus and Uzbekistan, so Tajikistan deserves to be treated in the same way. The ECR Group therefore supports a deeper strategic political and economic partnership with Tajikistan based on a commitment of progress towards openness, democracy and higher standards of human rights.
Madam President, thank you for the report. As a member of the Committee on Foreign Affairs, I questioned the competent representative of the Commission in a debate on the role of this agreement within the framework of EU immigration management. He clearly stated that, when it entered into force, it would pave the way for cooperation with the border security agency (Frontex) and for numerous immigration regulations, such as within the framework of readmission agreements and border security with Afghanistan. The 1 200 km long border between Tajikistan and Afghanistan has already been addressed here. It will then also become another target of the EU's repressive policy to keep out refugees.
Thus, the European Union wants to seal itself off from refugees far beyond its external borders. Yet again, we see that this is a fundamental component of EU foreign policy. As a result of such partnership agreements, refugees are interned in camps, in which, as we all know, inhumane conditions prevail, as is currently the case in Ukraine. The problem has already been addressed here in general terms. This form of so-called international immigration management involves serious infringement of the Geneva Refugee Convention and of international human rights.
I therefore call on the EU to start fighting the cause of flight rather than the refugees. The European neighbourhood policy is one means of making fortress Europe even more impenetrable, which is why it is looked on very sceptically from our point of view, from the point of view of the GUE/NGL.
Madam President, quite honestly, this debate gives me mixed feelings. On the one hand, I welcome the fact that Mr Peterle's resolution clearly points out the many problematic areas in the Tajik economy and society. On the other hand, I find it incomprehensible that, at crucial points, Tajikistan is described as a relatively stable country. I have just heard it again in a debate and I absolutely cannot understand where this idea comes from. Well, the European Union gives the impression that this agreement has to come about come what may. This will have undeniable consequences for the credibility of the large amounts of criticism that will still have to be made later on.
What I read in paragraph 2 about the disappointment of the Tajik Government I find entirely astonishing. We must debate the disappointment, ladies and gentlemen, of, for example, the Protestant minority or the Muslims confronted with an Act on Religion that deeply interferes with their religious life. Instead of this completely misplaced disappointment, the Tajik Government should take care of the large amounts of work it needs to do at home. I hope, Commissioner, that this is also followed up on conscientiously.
Madam President, I am very much in favour of this agreement. I believe it is a big step forward in the cooperation between the European Union and Tajikistan, which is a very important country for several reasons.
I just want to quote one contribution to the stability and security of our continent of the EU. Tajikistan is at the crossroads of drug trafficking from Afghanistan to Europe and Russia. At least 30% of the heroin produced in Afghanistan comes to Europe and Russia through Tajikistan. Ten years ago, the international community started a big operation in Tajikistan, strengthening all the drug control apparatus, and I am very happy to see, ten years later, that it is working and that it is going ahead very well. This agreement is a direct contribution to the stability and security of Europe.
I see there are still many limitations and colleagues underlined the problems in Tajikistan in terms of human rights, poverty and so on, but I believe this agreement is Europe at its best and I am very much in favour of it.
(IT) Madam President, ladies and gentlemen, I, too, believe that this cooperation agreement with Tajikistan really is very positive and can help to achieve what I believe are some important and precise objectives.
The first objective concerns the strategic position of that country, which can genuinely be of use in promoting an area of peace, security and stability. The second objective, I believe, is and must be to encourage the growth of that country from an economic and social point of view, because we know that it is one of the poorest countries in the region.
Lastly, we must ensure that freedom, democracy and rights are the fundamental elements that govern the application of this agreement. Leaving aside any limitations that may be found, I believe we should welcome the report on which we are voting in this House.
(SL) I would like to congratulate Mr Peterle on an excellent report. The suffix '-stan' means 'state' and Tajikistan is the last of the countries whose names end in '-stan' to be recognised as a state by us. Up until now, we have always overlooked it, which was a great injustice.
However, the stability of Central Asia is in the interests of the region itself, in our interests, and in the strategic interests of the world as a whole. All the countries in the world are interlinked like a connecting vessel, which is why we also need to demonstrate our maturity by ensuring that all the countries in this region are given equal attention, regardless of their size, stage of development or how much energy wealth they possess.
It seems to me that we have now righted this wrong and made up for lost time. For this reason, I would like to congratulate both the rapporteur and the Commission, as well as Commissioner Ferrero-Waldner and the Swedish Presidency, for finally consigning this delay to the past. From now on, things will be better.
(PL) I would like to thank you very much for allowing me to ask a question. I believe concluding this agreement will be a good idea, as it is a step in the right direction.
However, I do ask myself, and I would also like to ask Minister Malmström the question: among the many activities that the European Union has planned, would it not be desirable to put greater emphasis on helping Tajikistan to train those responsible for securing the border with Afghanistan? We are well aware that this is an extremely crucial issue. The border stretches for 1500 kilometres. Tajikistan has great problems protecting the border, particularly as there is a large Tajik minority on the Afghan side. I therefore think that among the various initiatives undertaken by the European Union, we should also consider helping to train the Tajik forces and the people who are responsible for keeping that border secure.
(DE) Madam President, I would also like to say that Mr Peterle has produced an excellent report. We should be clear about one thing: the freedom-loving people of central Asia are among our most important partners. This region has often been dominated by foreign powers. For the first time in a long time - for centuries - it is again free. We should exploit this opportunity to establish a real partnership of the free.
I heard talk earlier of crime. Of course, we must work together to combat crime, but first we should look at the culture in these countries and understand that these are ancient trading nations. They do not just trade in drugs; they trade in goods which were always important for Europe and the world. We should therefore say that this is about partnership, not paternalism.
(EL) Madam President, I, too, should like to touch on the question of crime, which has already been raised, and the question of illegal immigration. It is a fact that Tajikistan is at a nerve point, in a geopolitical position, and Europe should examine how we can manage to reduce both crime, in connection with drugs from Afghanistan, and - first and foremost - migratory movements.
It is a fact that Europe can no longer sustain these migratory movements via Tajikistan and from Afghanistan and other countries, a fact which primarily the Mediterranean countries, such as Malta, Cyprus, Greece and Italy, are paying for now, but which it is certain, with mathematical precision, will be paid for at a later date by all the countries of northern Europe.
Of course, we must respect the rights of all the people who come from these countries but, at some point, Europe too will need to protect itself and realise that we cannot sustain these migratory movements from Asia.
Madam President, as Mr Peterle says in his excellent report, the Partnership and Cooperation Agreement is part of a greater strategy for increased regional stability in Central Asia. It is only right that we make this significant move, because there are so many problems and they are so extensive and affect so many countries, not least Afghanistan and Pakistan, but each country has its own specific problems. Mr Peterle deals with all this very systematically in his report.
I am pleased that the European Parliament is still holding the banner high as regards human rights. Human rights are a problem in Tajikistan. There is still a lot to do in the country as regards respect for democracy, human rights and the rule of law. That is why it is so useful, as the Commissioner has said, that we have this dialogue on human rights. I am sure that the Commission will be very clear at next week's meeting about European values and the expectations that we have of Tajikistan.
This summer, the EU supported a conference that dealt with precisely the matter of strengthening the rule of law in Tajikistan and which was attended by representatives from the research world, civil society, non-governmental organisations and foreign experts, as well as by many representatives of Tajikistan's own authorities. It is a matter of improving the independence of the legal authorities and strengthening the rule of law.
Mrs Hautala brought up the matter of water. This is very important in the region. The EU is supporting a number of sustainable development projects for hydroelectric power. These projects must be based on scientific studies, have a regional perspective, and take into account the specific needs that exist.
Mr Zemke mentioned the matter of border management. This is a very important issue. The EU is supporting the region to the tune of EUR 66 million up to 2010 and EUR 70 million in the three-year period thereafter. This must surely provide scope for strengthening not only border management and control, but also training of customs and police officers. I am sure that the Commission will return to this later.
To sum up, there are many difficult and complex problems in Tajikistan and throughout the region. There is some light at the end of the tunnel, but we must not underestimate the problems. I am very pleased that the House is unanimous as regards the importance of taking this step of a Partnership and Cooperation Agreement. It will provide us with a better tool to use in our work on improving stability and resolving these problems and with which to conduct an active dialogue with the country on human rights and democracy. It is an important step forward and fills a gap that has existed in our regional strategy up till now.
Member of the Commission. - Madam President, we have firmly believed for a long time that an EU-Central Asia Strategy is vitally important and will have a positive effect on security, stability and prosperity in the countries of Central Asia. As Mr Tannock rightly said, we should not marginalise Tajikistan. On the contrary, I think we should engage with this poorest country of Central Asia.
Having said this, yes of course we are also fully aware that there are huge challenges for this country. I think it was Mr Arlacchi who mentioned that Afghanistan remains the first opiate- and heroin-producing country in the world and, of course, the whole transit takes place through Tajikistan and through other Central Asian countries. Afghan opium and heroin are being trafficked out of the country, mainly through Iran and Pakistan on the southern routes and through Turkmenistan, Uzbekistan, Tajikistan and Kazakhstan on the northern routes. So we know that this is an extremely important issue. But we also see that drug production has decreased in Afghanistan and now it is really a matter of working together in order to make this decrease still further.
For that, we have introduced BOMKA, the border management programme. That is excellent because it works against smuggling. It is helping these countries to trade legally but, in particular, it is also working against drug production. I have visited those institutions myself and I can tell you they are working very well. We are also organising training. Training is among the European Union programmes.
Let me say a second word on the human rights question. The new partnership and cooperation agreement will provide us with an instrument to deepen our dialogue with Tajikistan in this field, and there is the human rights clause. This will give us the opportunity and the means for discussing with the Tajik authorities all related issues, such as child labour, women's rights, freedom of assembly and religious freedom - absolutely, Mr Belder, because there are still some problems.
Water has also been mentioned. I have known about these problems for very many years. We have tried to help the Tajiks and now we play the role of facilitator among Central Asian countries. We are convinced that it has to be tackled at regional level, taking countries' interests and needs into account - both upstream, which means Tajikistan and Kurdistan, and downstream, which means Uzbekistan, Turkmenistan and Kazakhstan. I think only in this context can a permanent solution be found. Therefore we are working with all the countries and, in this context, a national policy dialogue on water is scheduled for 2010 - next year - in which all these issues will be addressed, and then, of course, we will try and come to terms.
My final remarks: the time is right to support the final stage of the ratification process for the partnership and cooperation agreement. More intense cooperation with Tajikistan, supported by you, by Parliament, is in the interests of our citizens. A positive vote will send a strong signal to Tajikistan that the European Union honours its commitments under our Central Asia Strategy. It will pave the way for a partnership essential to our own security and help us encourage greater regional cooperation, so vital for the stability of Central Asia.
I would like to thank you all for your attentive words, new insights and new emphases. I am pleased to see that Parliament stands united, once again, in this debate and that it has the will to forge a stronger and tighter partnership with Tajikistan. I am also pleased that we are aware of Tajikistan's identity and its special role in the region.
I, for one, would be delighted if we were to devote an equal amount of attention to the monitoring of the implementation of this agreement, and we will soon have the opportunity to do just that. However, allow me to recall the importance of Parliament's role in such cooperation, one vehicle of which will be our delegation to the countries of Central Asia.
I firmly believe that we will be able to finalise this agreement tomorrow with a great majority. When it does take effect, the European Union and Tajikistan will have the opportunity to cooperate, at regional, bilateral and global levels. Thank you very much for your help and cooperation.
I have received a motion to wind up the debate from the Committee on Foreign Affairs pursuant to Rule 110(2) of the Rules of Procedure.
The joint debate is closed.
The vote will take place on Thursday, 17 September 2009.
Written statements (Rule 149)
I welcome all agreements between the European communities and the countries of the former Soviet Union, provided that such agreements are based on equal rights and mutual benefits. If it is established in the report presented to today's plenary session of the European Parliament that the proposed agreement will help to reinforce and consolidate the Union in Tajikistan and Central Asia from a political, economic and commercial perspective, then I would like urgently to draw your attention to the following considerations which I share with many other people. The agreement must not in any way be viewed as a possible stepping stone to an EU military presence in the area in question. It is absolutely essential to develop the European Union as a peace project, free of superpower or military ambitions. The proclaimed war on terrorism cannot be conducted in the area in question without cooperation from Russia and other neighbouring states. Last but not least, I would like to point out that we must approach the extraction and use of raw materials in a spirit of complete equality and mutual interest.